Citation Nr: 0125789	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
productive of no more than a severe limitation of motion.  A 
demonstrable vertebral deformity, ankylosis of the lumbar 
spine, or pronounced intervertebral disc syndrome is not 
shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
service-connected lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic 
Codes 5285, 5289, 5292, 5295 (2001); 66 Fed.Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

By a February 1984 rating action service connection was 
granted and a 10 percent rating assigned for chronic 
recurrent lumbosacral syndrome, minimal, effective from 
November 28, 1983.  In an April 1986 rating decision, the RO 
characterized the veteran's disability as chronic lumbosacral 
strain and increased the rating to 20 percent, effective from 
February 4, 1986.  

The veteran was seen at a VA outpatient clinic in July 1998, 
with complaints of chronic low back pain.  She reported that 
a MRI showed mild disc bulging, and mild degenerative joint 
disease.  A September 1997 x-ray study was noted to show 
multiple level posterior disc space narrowing.  The appellant 
reported that her pain increased with prolonged sitting and 
walking.  Physical examination revealed no evidence of foot 
drop.  The appellant's gait was symmetrical and non antalgic.  
Range of motion studies showed 10 degrees of forward flexion, 
15 degrees of lateral flexion, and 20 degrees of rotation.  
Sensory study revealed 2+ deep tendon reflexes, and a 
negative straight leg raising sign.  The assessment was 
chronic low back pain.  A TENS unit was issued.

The veteran filed a claim for increase in February 1999.  

The veteran was afforded a VA examination in April 1999 at 
which time she reported the history of her back complaints, 
noting an onset during service.  She further reported that 
she had been unemployed since 1987 because of chronic low 
back pain.  She complained of daily, constant chronic low 
back pain which interfered with sleep.  The veteran indicated 
that she needed assistance putting on her socks and shoes, 
but she was otherwise independent in the activities of daily 
living.  She reported using medication, both oral and 
topical, and a TENS unit for pain relief.  She reported that 
the pain was exacerbated "just by daily living" and any 
kind of walking.  She denied any bowel or bladder problems, 
but she did describe pain radiating down the left leg.  

On physical examination the veteran was noted to be in 
moderate distress in a seated position and was extremely slow 
at transitioning from sit-stand-supine and in her dressing.  
She was noted to grimace and reported pain with all those 
activities.  The examiner noted pain to palpation along the 
left SI joints, but no bony deformities.  There were no 
significant paraspinal spasms.  The veteran was intact to 
sensation for light touch and pinprick in both lower 
extremities.  There was a slight decrease in her lumbar 
lordosis.  She had apparent equal strength in both legs, 
approximately 4+/5.  She was able to heel walk, toe walk and 
tandem heel walk without deficits.  Her gait was slow with 
shortened steps.  Active range of motion was recorded as 
forward flexion to 10 degrees; backward extension to 10 
degrees; and lateral bending and rotation to 10 degrees, 
bilaterally.  The veteran reported that she stopped at these 
points because of severe back pain.  Measurement studies 
showed that the left leg was one centimeter shorter than the 
right, but thigh and calf circumferences were equal.  X-ray 
study of the lumbar spine was negative.  The diagnosis was 
chronic lumbar strain without radiculopathy.  The examiner 
commented that weakened motion, incoordination, and 
fatigability were noted but their impact could not be 
quantified.  Further, it was not possible to judge any loss 
of motion during a flare up without examining the veteran at 
the precise time of the flare up.

In a June 1999 rating action, the RO considered the findings 
of that examination and increased the rating for the 
veteran's low back disability to the current level of 40 
percent, effective from February 26, 1999.

In August 1999, the veteran submitted a statement and 
requested that the RO review the June 1999 decision; however, 
she expressly requested that her statement not be considered 
as a request for an appeal of that decision.  

The RO considered that statement and in the September 1999 
rating action presently on appeal, continued the 40 percent 
rating.  The veteran initiated the present appeal by 
submitting a notice of disagreement in November 1999.   

The veteran appeared at an April 2000 hearing at the RO and 
testified that she suffered chronic low back pain, which she 
treated with pain medication and a TENS unit.  The veteran 
further testified that she was unable to work because of her 
low back disability and had been awarded benefits by the 
Social Security Administration (SSA) in March 1990.  She 
submitted a copy of the March 1990 SSA decision and an 
October 1997 determination in which that agency decided that 
the veteran continued to be eligible for disability benefits.  

The March 1990 SSA decision includes a review of medical 
examinations conducted by private physicians in 1988 and 1989 
in which the examiners offered findings and opinions on the 
effect of the veteran's low back disability on her ability to 
perform certain work.  Based on a review of the medical 
evidence and other factors, the SSA decision found that the 
veteran was disabled for purposes of receiving SSA benefits, 
effective from December 1989.  In the October 1997 letter to 
the veteran, the SSA noted that the evidence in her Social 
Security claim had been reviewed and it was determined that 
her disability was continuing.  

The report of a May 2000 VA examination included the 
veteran's recitation of her history and complaints and 
included her report that she had been placed on Social 
Security disability in 1990.  Her current complaints included 
pain while sitting or standing for long periods of time and 
difficulty sleeping.  She reported that she experienced a 
flare-up on back pain three to four times a year.

On physical examination, there was no sensory or motor 
deficit noted in either lower extremity.  There was no 
evidence of any pathologic reflex.  The veteran was noted to 
tandem, toe and heel walk with difficulty, but she was able 
to perform those maneuvers.  The veteran did not limp.  She 
did have great difficulty getting on and off the examining 
table.  There was minimal tenderness on palpitation of the 
lumbar muscles and sacroiliac joints.  On range of motion 
testing, the veteran flexed and extended to 5 degrees, bent 
laterally to 10 degrees, and rotated to 10 degrees, 
bilaterally.  She reported extreme discomfort at the extremes 
of motion.  The examiner noted that the veteran had undergone 
an MRI study which revealed degenerative intervertebral disc 
disease throughout the lumbar segments.  X-ray study revealed 
mild degenerative changes.  The diagnostic impression was 
degenerative lumbar intervertebral disc disease without 
radiculopathy or radicular irritation.  The examiner noted 
that there was no evidence of neurological findings 
compatible with sciatic neuropathy, muscle spasms, spinal 
listing, or a pelvic tilt.  The veteran's symptoms were 
considered totally compatible with degenerative 
intervertebral disc disease.  The examiner opined that the 
appellant's symptoms were out of proportion to the physical 
findings.

The veteran was afforded another VA examination in May 2001, 
at which time her history and complaints were reviewed.  The 
veteran reported that her back pain had increased in severity 
over the past two years and was aggravated by prolonged 
sitting and walking.  The pain was reportedly localized in 
the lower back, with radiation into the left buttock.  There 
was no numbness or tingling sensation in the lower 
extremities, and the veteran denied any bowel or bladder 
problems.  She was currently taking medication for pain 
control and had achieved temporary pain relief with physical 
therapy, steroid injections and use of a TENS unit.  

On physical examination, the veteran was noted to have an 
antalgic gait, and to be unable to squat or stand on toes or 
heels.  Bilateral deep tendon reflexes were 2+ and symmetric.  
Sensation was intact to light touch.  Range of motion was 
recorded as flexion, "limited significantly by the pain" to 
approximately 15 degrees; extension to 10 degrees; bilateral 
bending to 20 degrees.  The examiner noted the findings 
recorded in a 1989 MRI.  The assessment was mild degenerative 
disc disease of the lumbar spine.  

II.  Analysis

The veteran contends that her low back disability is more 
severe than the current rating indicates.  Disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected low back disability is 
presently evaluated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a.  This rating is the maximum 
schedular evaluation possible for limitation of motion of the 
lumbar spine under Diagnostic Code 5292 and lumbosacral 
strain under Diagnostic Code 5295.  To warrant a 50 percent 
evaluation under Diagnostic Code 5289, the veteran must 
exhibit unfavorable ankylosis of the lumbar spine.  While the 
veteran has limited motion of her low back, there is no 
medical evidence of ankylosis of the lumbosacral spine.  A 10 
percent rating, in addition to a rating for limited motion, 
could be assigned for demonstrable deformity of the vertebral 
body.  In the present case, however, there is no evidence of 
any deformity to warrant an additional 10 percent evaluation 
under Diagnostic Code 5285, residuals of a fracture of the 
vertebra.  Since the veteran does not have a fracture of the 
vertebra or ankylosis of the lumbar spine, she is presently 
evaluated at the highest schedular rating possible for her 
service-connected lumbosacral spine disability.

A 60 percent rating under the provisions of Diagnostic Code 
5293 pertaining to intervertebral disc syndrome contemplates 
pronounced intervertebral disc syndrome.  The Board notes, 
however, that the veteran is not shown to have pronounced 
intervertebral disc syndrome.  While the VA examinations 
conducted in 1999, 2000 and 2001 include diagnoses of 
degenerative disc disease, there is no evidence of sciatic 
neuropathy or radiculopathy.  In fact, the May 2000 
examination included that examiner's assessment that the 
there was no evidence of sciatic neuropathy or radiculopathy, 
and a July 1998 VA outpatient clinic visit found no evidence 
of any foot drop, a fact not subsequently contradicted by any 
clinical evidence.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  In the present case, however, the veteran is 
receiving the maximum disability rating available under 
Diagnostic Codes 5292 and 5295 for limitation of motion, and 
consideration of functional loss due to pain would not lead 
to a higher evaluation under those codes.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).  While 38 C.F.R. §§ 4.40, 
4.45, 4.59 could be considered if the veteran's disability 
were evaluated under Diagnostic Code 5293, a rating under 
those criteria is not supported by the evidence of record.  
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998); Johnson v. 
Brown, 9 Vet. App. 7 (1996).

In reviewing the evidence of record, the Board is aware that 
the SSA has determined that the veteran is disabled due to 
her service-connected low back disability.  Although the 
records considered by SSA are not associated with the record, 
the Board points out that the SSA decision was made in March 
1990 and referenced medical evidence which predates that 
time; specifically, medical examinations conducted in 1988 
and 1989.  The current record includes a substantial amount 
of medical evidence which addresses the pertinent issue on 
appeal, that is, the present level of the veteran's 
disability.  Francisco.  The veteran has been afforded three 
separate VA examinations since April 1999, each specifically 
addressing her complaints of back pain.  Hence, remanding for 
SSA records would be a waste of VA's limited resources as 
they would have no impact on evaluating the nature and extent 
of the appellant's current disability. 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  This liberalizing law is applicable to 
his appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement this law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
In the present case, the veteran has been notified of the 
evidence necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  The RO obtained 
treatment records and the veteran was afforded a VA 
examination in connection with her claim.  The veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist and to notify her has been fulfilled.  

As the preponderance of the evidence is against the veteran's 
claim, a rating in excess of 40 percent for the service-
connected lumbosacral strain is not warranted.  The appeal is 
denied.

Lastly, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an increased rating for lumbosacral strain is 
denied.   


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

